Citation Nr: 0531119	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial 
hypertension as secondary to the service-connected disability 
of bronchial asthma. 

2.  Entitlement to service connection for sleep apnea as 
secondary to the service-connected disability of bronchial 
asthma. 

3.  Entitlement to service connection for allergic rhinitis 
as secondary to the service-connected disability of bronchial 
asthma. 

4.  Entitlement to service connection for ingrown toe nails. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from December 1946 to 
November 1949 and May 1951 to January 1953.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2001 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in San Juan, the Commonwealth of Puerto 
Rico (hereinafter RO).  

The matter of service connection for ingrown toenails is 
addressed in the Remand section of this decision and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  There is no competent evidence linking hypertension to 
the service-connected psychophysiologic reaction of the 
respiratory system with bronchial asthma.  

2.  There is no competent evidence linking sleep apnea to the 
service-connected psychophysiologic reaction of the 
respiratory system with bronchial asthma.  

3.  There is no competent evidence linking rhinitis to the 
service-connected psychophysiologic reaction of the 
respiratory system with bronchial asthma.  




CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to, or the result of 
the service-connected psychophysiologic reaction of the 
respiratory system with bronchial asthma.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.310 (2005).

2.  Sleep apnea is not proximately due to, or the result of, 
the service-connected psychophysiologic reaction of the 
respiratory system with bronchial asthma.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.310 (2005).

3.  Rhinitis is not proximately due to, or the result of the 
service-connected psychophysiologic reaction of the 
respiratory system with bronchial asthma.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

In a May 2001 letter, the RO informed the veteran of the 
provisions of the VCAA.  In particular, this letter informed 
the veteran of the evidence he needed to submit to 
establishment to service connection for a condition as 
secondary to a service-connected disability, and that while 
VA would make reasonable efforts to help him obtain necessary 
evidence with regard to the issues adjudicated below, the 
veteran had to provide enough information so that VA could 
request the relevant records. To the extent that this notice 
may not have technically informed the veteran of the "four 
elements" of the VCAA, as the April 2003 SOC contained the 
entirety of 38 C.F.R. § 3.159, he may considered to have been 
advised of all the elements of the VCAA, including his duty 
to submit all pertinent evidence in his possession or notify 
VA of any missing evidence.  The April 2003 SOC also advised 
the veteran of all the other pertinent laws and regulations.  
The Board therefore believes that appropriate notice has been 
given in this case.  

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claims, 
and that the April 2003 SOC issued by the RO clarified what 
evidence would be required to establish entitlement to 
service connection for the disorders at issue.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims 
adjudicated below under both former law and the VCAA.  The 
Board, therefore, finds that no useful purpose would be 
served in remanding the issues adjudicated in this decision 
for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

The veteran does not claim and the record does not reflect 
that hypertension, sleep apnea or allergic rhinitis were 
present in service or are otherwise related to active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Instead, the veteran claims that service connection for these 
disabilities is warranted on "secondary" basis, as due to 
his bronchial asthma, pursuant to the legal criteria listed 
above, under 38 C.F.R. § 3.310.  See February 1, 1999 
statement of the veteran.  Specifically with regard to 
hypertension, the veteran asserts a connection between this 
disability and medication prescribed for his service-
connected bronchial asthma.   

The record reveals that service connection was initially 
granted for asthma by an April 1954 rating decision.  A 10 
percent rating was assigned.  Thereafter, a 30 percent rating 
was assigned for a disability characterized as 
"psychophysiologic reaction of the respiratory system with 
bronchial asthma" by an April 1974 rating decision.  This 
rating has been confirmed and continued, to include by Board 
decisions, until the present time. 

Review of the evidence reveals no competent medical evidence 
or opinion, to include the translated private medical report 
dated in December 1998 submitted in conjunction with the 
veteran's above referenced February 1999 statement, linking 
hypertension, sleep apnea or allergic rhinitis to the 
service-connected bronchial asthma.  The competent medical 
evidence that does address this question, opinions following 
VA examinations in September 2003, found that none of these 
conditions were etiologically related to the veteran's 
service-connected respiratory disability, with one opinion 
also specifically finding no etiologic link between 
hypertension and medication taken for asthma.  

Applying the pertinent legal criteria to the facts summarized 
above, there is no competent medical evidence specifically 
linking a current disability associated with 
hypertension, sleep apnea or allergic rhinitis to the 
service-connected asthma.  Moreover, the medical opinions 
specially addressing this question did not link any such 
disability to the veteran's service-connected asthma.  With 
regard to the contentions of the veteran linking a current  
disability associated with hypertension, sleep apnea and 
allergic rhinitis to the service-connected asthma, the Board 
fully respects the veteran's sincere assertions in this case.  
However, he is not deemed competent to present evidence as to 
diagnosis, medical etiology, or causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge", aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, 
the Board finds the probative weight of his contention that 
there is an etiologic link between a current disability 
associated with hypertension, sleep apnea and allergic 
rhinitis and the service-connected asthma to be overcome by 
the negative opinions by medical professionals referenced 
above.  Since the probative weight of the negative evidence 
exceeds that of the positive, the claims for service 
connection for hypertension, sleep apnea and allergic 
rhinitis as secondary to the service-disability associated 
with asthma must be denied. Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to service connection for arterial hypertension 
as secondary to the service-connected disability of bronchial 
asthma is denied. 

Entitlement to service connection for sleep apnea as 
secondary to the service-connected disability of bronchial 
asthma is denied. 

Entitlement to service connection for allergic rhinitis as 
secondary to the service-connected disability of bronchial 
asthma is denied. 


REMAND

With regard to the issue of entitlement to service connection 
for ingrown toenails, the veteran's claim with respect to 
this issue was denied by rating decision in September 2003.  
After being notified of this action by letter dated in that 
month, the veteran submitted a notice of disagreement (NOD) 
with respect to that action, which was received in October 
2003.  However, the veteran has not been issued a Statement 
of the Case (SOC) addressing this issue.  The United States 
Court of Appeals for Veterans Claims has stated that when an 
SOC has not been provided following the timely filing of an 
NOD, a remand to the RO is required for a completion of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, 
the issue of entitlement to service connection for ingrown 
toenails must be REMANDED to the RO via AMC for the following 
development:

1.  The RO should, to the extent the 
claim is not granted in full, issue a 
Statement of the Case with respect to the 
issue of entitlement to service 
connection for ingrown toenails.  

2.  The veteran and his representative 
are hereby notified that, following the 
issuance of an SOC concerning the issue 
of entitlement to service connection for 
ingrown toenails, the veteran must 
perfect a timely Substantive Appeal if he 
desires appellate review of this issue by 
the Board.  See 38 U.S.C.A. § 7105A; 
38 C.F.R. § 20.501.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


